DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kizer et al. (US 2014/0261502), and further in view of Minzoni (US 2018/0177235).
Regarding claim 1, 3-4, 7, Kizer teaches an aerosol-generating device comprising: 
an aerosol-generating article comprising a proximal end and a distal end, wherein the aerosol-generating article comprises: 
Kizer teaches a smoking device comprise a housing operably capable of maintaining the smoke filter in fluid communication with a smokeable substance [0049]. Suitable housings may include an electronic smoking devices [0050] and a power supply is inherit in electronic smoking devices therefore reading on the limitation of a power supply. 
an aerosol-forming substrate at the distal end of the aerosol-generating article (the filter may have a structure with a first other filter segment proximal to the mouth end of the Smoking device and the filter may comprise two or more sections in any desired order [0045]; 
a support element upstream from the aerosol-forming substrate (a first filter section (e.g., cellulose acetate tow) [0045]; 
an aerosol-cooling element upstream from the support element (a first porous mass (e.g., comprising activated carbon) [0045]); 
and a mouthpiece at the proximal end of the aerosol-generating article, wherein at least two of the support element, the aerosol-cooling element, and the mouthpiece comprise (a second porous mass (e.g., comprising phenol and/or carbon monoxide reducing active particles and/or active coatings), and a second filter section (e.g., cellulose acetate tow comprising phenol and/or carbon monoxide reducing active particles and/or active dopants) [0045]) a porous mass comprising from 20 to 100 wt.% binder and from 0 to 80 wt.% active or inactive particles bonded to the binder (the porous masses may comprise active particles in  an amount ranging from a lower limit of about 1 wt.% and a higher limit of about 99 wt. %  binder particles ranging from 1 wt.% to 99 wt.% [0038] and additives ranging from 0.01 wt.% to 25 wt. % [0075] wherein the active particles and the binder particles are bound together at a plurality of contact points (abstract)), the binder comprising a very high molecular weight polyethylene, an ultrahigh molecular weight polyethylene, or combinations thereof (the binder particles meeting these criteria may include, but are not limited to, ultrahigh molecular weight polyethylene (“UHM WPE), very high molecular weight polyethylene (“VHM WPE), high molecular weight polyethylene (“HMWPE), and any combination thereof [0019].
Kizer teaches within the filter, the length of the porous mass sections and the filter sections to achieve a desired smoke filter length and EPD [0044] but does not explicitly disclose wherein the aerosol-cooling element has a greater length than each of the support element, the aerosol-forming substrate and the mouthpiece. However Minzoni discloses the aerosol - generating article (1) comprises a tobacco element and a mouthpiece element. The tobacco element comprises an aerosol-forming substrate (2), a support element (3) arranged downstream of the aerosol-forming substrate (2) and an aerosol-cooling element (4) arranged downstream of the support element (abstract). The aerosol-cooling element 4 is depicted in fig. 1 discloses the aerosol-cooling element has a greater length than each of the support element. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Kizer to correspond with the claimed invention because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Regarding claim 11, Kizer teaches the binder is selected from the group consisting of polyolefins, polyesters, polyamides, polyacrylics, polystrenes, polyvinyls, cellulosics, and combinations thereof [0014].
Regarding claim 12, Kizer teaches the active particles are selected from the group consisting of ion exchange resins, desiccants, silicates, molecular sieves, silica gels, activated alumina, perlite, sepiolite, Fuller's Earth, magnesium silicate, metal oxides, activated carbon, activated charcoals, and combinations thereof  [0011].
Regarding claim 14, Kizer teaches the inactive particles comprise adsorbent carbons selected from the group consisting low activity carbons (Kizer [0011]).
Regarding claim 15, Kizer teaches additives (equivalent to claimed inactive particles) comprise inorganic solids selected from the group consisting of ceramics, glass, alumina, vermiculite, clays, bentonite, and inert materials (Kizer [0075]).
Claims 2, 5-6, 8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kizer et al. (US 2014/0261502) and Minzoni (US 2018/0177235).
Regarding claim 2, 5, 6, 8, Kizer does not explicitly disclose the support element comprises a porous mass. However Kizer discloses the filter may comprise two or more sections in any desired order [0045] and that within a structure, the length and composition of individual sections may be chosen to achieve a desired EPD (encapsulated pressure drop) and smoke stream component reduction [0045].  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the support element of Kizer to include porous masses in order to reduce the 
Regarding claim 16 and 18, Kizer teaches a porous mass has an encapsulated pressure drop of less than 3.0 mm water/mm length (filter (and/or porous mass) has an encapsulated pressure drop of about 0.1 mm of water per mm of length to about 20 mm of water per mm of length [0094]) but does not explicitly disclose the binder is configured to undergo less than a 10% change in pressure drop. However it has been held that wherein general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 17 and 19, It has been held that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Since the prior art discloses the claimed material composition, the function, property or characteristic such as a configured to undergo repeated heat cycles without structural deformation and to provide multi-path air flow is inherent.  
Regarding claiming 20.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kizer et al. (US 2014/0261502) and Minzoni (US 2018/0177235), and further in view of Thorens (US 2017/0340016).
Regarding claim 21, Kizer does not explicitly teach wherein the aerosol-cooling element is configured to cool an aerosol by at least 10oC. However Thorens discloses an aerosol - cooling element 130 is located immediately downstream of and abuts the liquid retention medium 120. In use, volatile substances released from the aerosol forming substrate 126 pass along the aerosol-cooling element 130 towards the outlet end 170 of the aerosol- generating article 100. The volatile substances may cool within the aerosol - cooling element 130 to form an aerosol that is drawn through the outlet end 170 [0168] and The air may the cool to about 100 degrees as it is drawn through the aerosol cooling element [0175]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Kizer to include the properties of the cooling element of Thorens because combining prior art elements according to known methods to yield predictable results is prima facie obvious (See MPEP § 2143I (A)).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/ERIC YAARY/Examiner, Art Unit 1747